Citation Nr: 0021535	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  99-04 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to service connection for hearing loss of the 
right ear.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1985 to April 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1997 RO rating decision that denied service 
connection for hearing loss and PTSD. 

Entitlement to service connection for PTSD will be addressed 
in the remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal of the issue of service connection 
for right ear hearing loss has been obtained.

2.  The veteran's claim of service connection for left ear 
hearing loss is plausible.  

3.  The veteran has not submitted competent evidence linking 
current hearing loss of the right ear to an incident of 
service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The claim of service connection for hearing loss of the 
right ear is not well grounded.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5107, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (1999).

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for hearing loss of the left ear.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records at the time of the veteran's 
enlistment examination in April 1985 show normal ears and 
reflect that the veteran underwent audiometric testing.  The 
report of this testing reveals pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
10
5
5
5
10

Service medical records show that the veteran reported 
problems with left ear hearing in December 1985.  Records 
reflect that a tube was inserted into his left ear at that 
time, and the left ear was drained.

Service medical records show that the veteran underwent 
audiometric testing in January 1988.  The report of this 
testing reveals pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
10
LEFT
35
25
20
20
25

Service medical records at the time of the veteran's chapter 
examination in February 1988 show abnormal ears and reflect a 
mild conductive hearing loss of the left ear.  These records 
also show a diagnosis of mild hearing loss of the left ear, 
and reflect that the veteran underwent audiometric testing.  
The report of this testing reveals pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
0
LEFT
25
25
5
5
25

A "Report of Medical History" in February 1988 reflects 
that the veteran had a pressure equalization tube placed in 
his left ear two years earlier, but that the tube had fallen 
out.  The veteran reportedly had mild hearing loss of the 
left ear since 1984.

The veteran underwent a VA examination in October 1997.  He 
reported that he was a construction mechanic in the Navy and 
that he had sought treatment in service because he could not 
hear normally.  The veteran reported that he had otitis media 
of the left ear, and that the ear was drained.  He reported 
that he continued to have hearing problems since service.  
Audiometric testing was also conducted.  The examiner noted 
that the testing results were extremely inconsistent for both 
ears, and that the speech reception threshold was not in 
agreement with the pure-tone average for either ear.  The 
report of this testing reveals pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
50
55
65
75
LEFT
-
70
75
85
90

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.

Testimony of the veteran at a hearing in July 1999 was to the 
effect that he worked on a lot of diesel engines in the Navy 
and that he noticed a significant hearing loss.  The veteran 
testified that he did wear hearing protection equipment.  
Medical treatment at the time consisted of puncturing the 
veteran's eardrum, draining the ear, inserting a tube and 
taking prescribed medication.
 
Legal Analysis

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period following service; the presumptive period for organic 
diseases of the nervous system is one year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Right ear

The veteran's service medical records are entirely negative 
for evidence of a right ear hearing loss.  The first evidence 
of right ear hearing loss was the October 1997 VA examination 
report.  Indeed, the results of that examination were 
equivocal.  The examiner seemed to question the validity of 
the examination as the pure tone thresholds were not 
consistent with the veteran's speech recognition.  In any 
event, the examiner did not attribute a right ear hearing 
loss to the veteran's claimed noise exposure in service.  

There is no medical evidence to establish that the veteran 
had a right ear hearing loss during service or for many years 
thereafter.  Furthermore, no medical evidence has been 
presented to show that any current right ear hearing 
disability is due to noise exposure, or any other incident, 
in service. 

No competent evidence has been submitted to support the 
veteran's lay assertions that he currently has a right ear 
hearing disability due to disease or injury which was 
incurred in or aggravated by service.  

The Board is cognizant of the veteran's assertions that he 
currently has right ear hearing loss which are due to 
service.  As a lay person, however, he is not competent to 
offer an opinion as to the questions of medical diagnosis or 
causation presented in this case.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  As there is no competent 
evidence attributing any current right ear hearing disability 
to acoustic trauma in service, the Board finds that the 
veteran has failed to meet his initial burden of producing 
evidence of a well-grounded claim of service connection.  
38 U.S.C.A. § 5107.  

The Board notes that the veteran has not identified any 
evidence which would create an obligation on the part of VA, 
pursuant to 38 U.S.C.A. § 5103(a), to notify him of "the 
evidence necessary to complete the application."  
38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 69, 
79-80 (1995).  

In order to establish a well-grounded claim of service 
connection, the veteran must submit medical evidence of a 
current disability related to a right ear hearing loss which 
can be attributed to his period of service.  

Left ear

Inasmuch as the medical evidence shows that the veteran had a 
deterioration of his left ear hearing acuity in service and 
that there is evidence of current left ear hearing disability 
implicitly attributed to the veteran's in-service hearing 
problems, the Board finds that the claim of service 
connection for left ear hearing loss is well grounded.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).


ORDER

The claim for service connection for hearing loss of the 
right ear is denied as not well grounded.

As the claim of service connection for left ear hearing loss 
is well grounded, the appeal to this extent is allowed, 
subject to further action as discussed hereinbelow.


REMAND

As described hereinabove, the veteran had some left ear 
hearing deterioration during service.  Indeed, the veteran 
had a tube placed in the left ear.  At no time during 
service, however, did his left ear hearing meet VA's 
definition of hearing loss.  See 38 C.F.R. § 3.385.  The 
first evidence of left ear hearing loss after service was at 
the October 1997 VA examination.  As noted, the examination 
results were extremely inconsistent for both ears, and the 
speech reception threshold was not in agreement with the 
pure-tone average for either ear.  

In light of the inconsistency in the examination results, the 
RO should arrange for another examination to determine 
whether the veteran has a current left ear hearing loss 
related to the left ear problems in service.  

Records in the claims folder indicate that the veteran has 
been receiving disability benefits from the Social Security 
Administration (SSA) on the basis of disability since 1987.  
These records may be probative of the veteran's PTSD claim.  

Section 5103(a) of title 38 of the U.S. Code provides:  "If 
a claimant's application for benefits under the laws 
administered by the Secretary is incomplete, the Secretary 
shall notify the claimant of the evidence necessary to 
complete the application."  38 U.S.C.A. § 5103(a) (West 
1991).  VA, in certain circumstances, may be obligated to 
advise the veteran of evidence that is needed to complete his 
application for benefits.  This obligation depends upon the 
particular facts of the case.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  

To establish a well-grounded claim of service connection for 
PTSD, there must be medical evidence showing a diagnosis of 
PTSD, lay evidence of a stressor in service (presumed 
credible for purposes of well-groundedness), and medical 
evidence of a nexus between the diagnosis and stressor.  See 
Cohen v. Brown, 10 Vet. App. 128, 137 (1997).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate action 
once again to contact the veteran in 
order to request that he identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
PTSD and left ear hearing loss since 
service.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.

2.  The RO also should take appropriate 
steps in order to obtain copies of the 
medical evidence on which the decision to 
award SSA disability benefits was based.

3.  Regarding the PTSD claim, the RO 
should take appropriate steps to contact 
the veteran in order to afford him an 
opportunity to provide additional 
argument and information to support his 
application for service connection for 
PTSD.  This should include asking him to 
provide all medical evidence to support 
his lay assertions that he has PTSD due 
to a claimed stressor in service.  The 
veteran should be afforded a reasonable 
amount of time to obtain and submit such 
evidence to the RO.

4.  The veteran should be afforded a VA 
audiological examination to determine the 
nature and extent of any left ear hearing 
loss.  All indicated tests, including 
audiometric testing, must be conducted.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner should 
provide an opinion as to whether the 
veteran currently suffers from a left ear 
hearing loss.  If so, the examiner should 
provide an opinion as to whether the left 
ear hearing loss is related to the left 
ear problems in service.  The examiner 
should attempt to explain, with medical 
rationale, any inconsistencies in the 
examination results.  Complete rationale 
for the opinions expressed should be 
provided.

5.  The RO should review the record to 
determine whether a well-grounded claim 
of service connection for PTSD has been 
submitted.  If it is determined that the 
claim is well grounded, then the RO 
should undertake a de novo review of the 
claim based on the evidentiary record in 
its entirety.  All indicated development 
should be undertaken in this regard.  Due 
consideration should be given to all 
pertinent laws and regulations.

6.  After conducting any additional 
indicated development, the RO should 
review the veteran's claims remaining on 
appeal.  If the benefits sought on appeal 
are not granted, he and his 
representative should be issued a 
Supplemental Statement of the Case, to 
include the new regulatory criteria, and 
be afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals


 



